PER CURIAM.
Tracey Thomas-Walker appeals from the district court’s1 judgment for defendant after a bench trial in her sexual harassment lawsuit against her former employer. Having reviewed the district court’s findings of fact for clear error and its legal conclusions de novo, see Cooper Tire & Rubber Co. v. St. Paul Fire & Marine Ins. Co., 48 F.3d 365, 369 (8th Cir.), cert. denied, 516 U.S. 913, 116 S.Ct. 300, 133 L.Ed.2d 205 (1995), we conclude that the district court properly entered judgment for defendant. See Faragher v. City of Boca Raton, 524 U.S. 775, 807, 118 S.Ct. 2275, 141 L.Ed.2d 662 (1998).
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Stephen M. Reasoner, United States District Judge for the Eastern District of Arkansas.